No. 12-0677 – In Re: Petition for Reinstatement of L. Dante Ditrapano

                                                                         FILED
                                                                     June 18, 2014
                                                                      released at 3:00 p.m.

                                                                    RORY L. PERRY II, CLERK

                                                                  SUPREME COURT OF APPEALS

                                                                       OF WEST VIRGINIA


Justice Ketchum, dissenting:

              Sometimes we need to mix a little mercy with justice. Lawyer Disciplinary

Board v. Brown, 223 W.Va. 554, 678 S.E.2d 60 (2009) (Justice Ketchum, dissenting).

              Mr. Ditrapano was in legal trouble for years because of his drug and

alcohol addiction. However, he has been drug and alcohol free for over seven years and

straightened up his life.      In fact, he has more than met our five-factor test for

rehabilitation in order to be readmitted to the practice of law. See, In Re: Smith, 214

W.Va. 83, 585 S.E.2d 602 (1980).

              The hearing Panel Subcommittee of the Lawyer Disciplinary Board heard

the evidence, considered the extent of the rehabilitation, weighed the demeanor of the

witnesses and Mr. Ditrapano, and made a thoughtful, measured recommendation. I

would accept their recommendation to conditionally reinstate Mr. Ditrapano’s law license

after the completion of his supervised release.

              I disagree with my distinguished colleagues.




                                             1